DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 8, 2021. Claims 1,3-4,7,9-27,33 and 36 are pending in the application. Claims 10-27 and 33 are withdrawn and claims 1, 3-4, 7, 9 and 36 are being examined herein. 
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 7 objected to because of the following informalities: The recitation “wherein back-calculating a secondary output signal based on the primary output signal” should be amended to -- wherein the back-calculating the back-calculated secondary output signal based on the primary output signal-- for consistency with claim 1 from which it depends.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2008/0248581) and further in view of  Vanjari et al. (US 2012/0261257).
Regarding claim 1, Chu teaches a method of determining an analyte concentration in a biological fluid sample with a measuring device (Fig. 3, method for calculating glucose concentration (corrected), para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter)), the method comprising:
measuring a primary electrical output signal from a sensor interface of the measuring device (Fig. 1 electrochemical test sensor, para. [0023]), the biological fluid sample in a reservoir of a test sensor (blood sample has been placed on the sensor 70, para. [0023]), the primary output signal being primarily responsive to the analyte concentration in the biological fluid sample (para. [0009], a reagent system adapted to measure the blood glucose concentration, Glu.sub.uncor of the blood); 
generating a secondary output signal from an extraneous stimulus sensor of the measuring device, the secondary electrical output signal being responsive to an extraneous stimulus affecting the primary electrical output signal (para. [0027], the measurement of the concentration of total hemoglobin occurs in the same testing device that is used for measuring the glucose concentration, para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter), para. [0031], the total hemoglobin concentration is used to determine the hematocrit of the whole blood sample3);
Chu teaches wherein the hemoglobin measurement a secondary output signal can be made by a colorimetric method (para. [0028]). Chu teaches it is contemplated that other methods for measuring the concentration of hemoglobin in a whole blood sample are known in the art and may be used with the present invention, such as gasometric methods, specific gravity methods and chemical methods. With all of the methods mentioned herein, the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter) (para. [0029]). Therefore Chu fails to teach wherein the secondary output signal is electrical. 
 Vanjari teaches a disposable electrochemical sensor for detecting hemoglobin in a blood sample (abstract, Fig. 1, para. [0015]) wherein the output signals are electrical (para. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the detection method and sensor for hemoglobin of Chu with the electrochemical sensor strip which would output an electrical detection signal of Vanjari because it was known at the time of the invention that electrochemical cells can also be used for hemoglobin detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

(para. [0009], the testing device or system also includes a processor, para. [0038]), the "apparent" glucose assay results (Glu.sub.uncor) can be used to calculate the two constants C3 and C4);
adjusting the secondary electrical output signal using the back-calculated secondary electrical output signal to derive an adjusted secondary electrical output signal, wherein the adjusted secondary electrical output signal has a different value than the back-calculated secondary electrical output signal (para. [0034], % Correction=(% Hct.times.C3)+C4 (Eq. 2), para. [0038], The sample hematocrit level, obtained from Equation 1 from the hemoglobin assay, in combination with C3 and C4 can then be used to calculate the hematocrit correction factor (% Correction) based on Equation 2.);
converting the primary electrical output signal to the analyte concentration value using a conversion function with the adjusted secondary electrical output signal to compensate for the effect of the extraneous stimulus on the primary electrical output signal via the processor (para. [0039], the output of Equations 1 and 2 above may be used to correct the blood glucose assay bias of the measured glucose concentration, Glu.sub.uncor, using Equations 5 and 6 below, Glu.sub.cor=Glu.sub.uncor-(Glu.sub.uncor.times.% Correction) Eq. 5);
and displaying the analyte concentration value on a display of the measuring device (The testing device or system further includes a display adapted to display the corrected glucose concentration, Glu.sub.cor, to a user.)

Regarding claim 3, Chu teaches wherein the generated secondary electrical output signal is measured separately from the measured primary electrical output signal (para. [0027], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter, para. [0022], The tests for measuring the blood glucose concentration and the total blood hemoglobin concentration may be performed using the same blood sample or a different blood sample.).

Regarding claim 4, Chu teaches wherein the extraneous stimulus is one of temperature, hematocrit (Hct) or total hemoglobin (THb) (para. [0022], The total blood hemoglobin concentration of the red blood cells may be measured optically as part of a hemoglobin A.sub.1C assay. The total hemoglobin concentration can then be used to calculate the hematocrit level in the blood sample using an empirical relationship).


Regarding claim 9, Chu teaches determining an adjustment amount by a weight coefficient ( % Correction=(% Hct.times.C3)+C4 (Eq. 2) (para. [0034]) but fails to explicitly teach wherein adjusting the secondary electrical output signal comprises: determining a difference by subtracting the secondary electrical output signal from the back-calculated secondary electrical output signal; determining an adjustment amount by multiplying the difference with a weighting coefficient, wherein the weighting 


Regarding claim 36, Chu teaches a method of determining an analyte concentration in a biological fluid sample with a measuring device (Fig. 3, method for calculating glucose concentration (corrected), para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter)), the method comprising:
measuring a primary electrical output signal from a sensor interface of the measuring device (Fig. 1 electrochemical test sensor, para. [0023]), the biological fluid sample in a reservoir of a test sensor (blood sample has been placed on the sensor 70, para. [0023]), the primary output signal being primarily responsive to the analyte concentration in the biological fluid sample (para. [0009], a reagent system adapted to measure the blood glucose concentration, Glu.sub.uncor of the blood); 
generating a secondary output signal from an extraneous stimulus sensor of the measuring device, the secondary electrical output signal being responsive to an extraneous stimulus affecting the primary electrical output signal (para. [0027], the measurement of the concentration of total hemoglobin occurs in the same testing device that is used for measuring the glucose concentration, para. [0029], the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter), para. [0031], the total hemoglobin concentration is used to determine the hematocrit of the whole blood sample3);
Chu teaches wherein the hemoglobin measurement a secondary output signal can be made by a colorimetric method (para. [0028]). Chu teaches it is contemplated that other methods for measuring the concentration of hemoglobin in a whole blood sample are known in the art and may be used with the present invention, such as gasometric methods, specific gravity methods and chemical methods. With all of the methods mentioned herein, the hemoglobin and hemoglobin A.sub.1C measurement can be performed using the same testing device as the glucose measurement (a "combo" meter) (para. [0029]). Therefore Chu fails to teach wherein the secondary output signal is electrical. 
 Vanjari teaches a disposable electrochemical sensor for detecting hemoglobin in a blood sample (abstract, Fig. 1, para. [0015]) wherein the output signals are electrical (para. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the detection method and sensor for hemoglobin of Chu with the electrochemical sensor strip which would output an electrical detection signal of Vanjari because it was known at the time of the invention that electrochemical cells can also be used for hemoglobin detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Chu teaches back-calculating a back-calculated secondary electrical output signal based on the primary electrical output signal via a processor of the measuring device (para. [0009], the testing device or system also includes a processor, para. [0038]), the "apparent" glucose assay results (Glu.sub.uncor) can be used to calculate the two constants C3 and C4);
adjusting the secondary electrical output signal using the back-calculated secondary electrical output signal to derive an adjusted secondary electrical output signal, wherein the adjusted secondary electrical output signal has a different value than the back-calculated secondary electrical output signal (para. [0034], % Correction=(% Hct.times.C3)+C4 (Eq. 2), para. [0038], The sample hematocrit level, obtained from Equation 1 from the hemoglobin assay, in combination with C3 and C4 can then be used to calculate the hematocrit correction factor (% Correction) based on Equation 2.);
converting the primary electrical output signal to the analyte concentration value using a conversion function with the adjusted secondary electrical output signal to compensate for the effect of the extraneous stimulus on the primary electrical output signal via the processor (para. [0039], the output of Equations 1 and 2 above may be used to correct the blood glucose assay bias of the measured glucose concentration, Glu.sub.uncor, using Equations 5 and 6 below, Glu.sub.cor=Glu.sub.uncor-(Glu.sub.uncor.times.% Correction) Eq. 5);
and displaying the analyte concentration value on a display of the measuring device (The testing device or system further includes a display adapted to display the corrected glucose concentration, Glu.sub.cor, to a user.)
Chu teaches determining an adjustment amount by a weight coefficient ( % Correction=(% Hct.times.C3)+C4 (Eq. 2) (para. [0034]) but fails to explicitly teach wherein adjusting the secondary electrical output signal comprises: determining a difference by subtracting the secondary electrical output signal from the back-calculated secondary electrical output signal; determining an adjustment amount by multiplying the difference with a weighting coefficient, wherein the weighting coefficient is a positive number not greater than 1; and adding the adjustment amount to the secondary electrical output signal.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to find a mathematical difference, adjust the difference and then add the adjusted difference back rather than multiplication and then addition as taught by Chu because it would have been within the ambit of one of ordinary skill in the art through routine mathematical calculations. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chu et al. (US 2008/0248581) and further in view of  Vanjari et al. (US 2012/0261257) as applied to claim 1 above and in further view of Huang et al. (US 2011/0301857).

Regarding claim 7, Chu teaches wherein back-calculating a secondary electrical output signal based on the primary output signal comprises:
converting the primary electrical output signal to a preliminary analyte concentration using the conversion function with the secondary electrical output signal to compensate for the effect of the extraneous stimulus on the primary electrical output signal (para. [0039], the output of Equations 1 and 2 above may be used to correct the blood glucose assay bias of the measured glucose concentration, Glu.sub.uncor, using Equations 5 and 6 below, Glu.sub.cor=Glu.sub.uncor-(Glu.sub.uncor.times.% Correction) Eq. 5);
Chu fails to teach normalizing the primary electrical output signal relative to the preliminary analyte concentration to derive a normalized electrical output signal; and applying normalized calibration information to the normalized electrical primary output 
Huang teaches a biosensor system determines analyte concentration from analytic and/or secondary output signals. The biosensor system adjusts a correlation for determining analyte concentrations from output signals with one or more index functions extracted from the output signals (abstract). Huang teaches the hematocrit content of the sample may be considered an error parameter because an error in concentration values (para. [0068]). Huang further teaches normalizing the calibration information and output signals to reduce the statistical effect of changes in the output signals, improve the differentiation in variations of the output signals, standardize the measurements of the output signals, a combination thereof, or the like. (para. [0049], [0070]. [0084]).
It would have been obvious to one of ordinary skill in the art at before the effective filing of the invention to modify the calculations of Chu to include normalizing the calibration information and output signals to reduce the statistical effect of changes in the output signals as taught by Huang with a reasonable expectation of success of reducing the statistical effect of changes in the output signals and improve the differentiation in variations of the output signals. It would have been further obvious to one of ordinary skill in the art given the teaches of Chu, Vanjari and Huang to include normalizing the primary electrical output signal relative to the preliminary analyte concentration to derive a normalized electrical output signal; and applying normalized calibration information to the normalized electrical primary output signal, the normalized calibration information relating the normalized primary electrical output signal to the secondary electrical output signal since it was recognized by Huang that such data 



Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7, 9 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner




/MARIS R KESSEL/Primary Examiner, Art Unit 1699